UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2135


PATRICK J. RICHARDSON, individually, and as guardian for
the minor children P.F.R. and M.E.R. and M.C.R. and D.J.R.
and B.P.R.,

                Plaintiff - Appellant,

          v.

SEXUAL ASSAULT/SPOUSE ABUSE RESOURCE CENTER, INC., (SARC) of
Harford County; LUIZA CAIAZZO-NUTTER, Individually and in
her capacity as Executive Director of SARC; STEPHANIE
POWERS, individually & in her capacity as an employee of
SARC; JOHN DOE, 1 through 50 individually; JANE DOE, 1
through 50 individually,

                Defendants – Appellees,

          and

UNITED OF CENTRAL MARYLAND,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:09-cv-03404-MJG)


Submitted:   June 29, 2012                  Decided:   August 7, 2012


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
David R. Burroughs, LAW OFFICE OF DAVID R. BURROUGHS, North
East, Maryland, for Appellant.    Margaret Fonshell Ward, WARD &
HERZOG, LLC, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Patrick       J.   Richardson    appeals          the    district        court’s

orders granting summary judgment for Defendants on his gender

discrimination       claim       and   denying      his    motion          to   amend      the

complaint.      Finding no error, we affirm.

             The     Equal       Protection      Clause         of        the   Fourteenth

Amendment requires “that all persons similarly situated . . . be

treated alike.”           City of Cleburne v. Cleburne Living Ctr., 473

U.S. 432, 439 (1985).            “To succeed on an equal protection claim,

a   plaintiff      must    first   demonstrate      that       he    has     been     treated

differently from others with whom he is similarly situated and

that   the   unequal       treatment    was   the    result          of    intentional      or

purposeful      discrimination.”         Morrison         v.    Garraghty,           239   F.3d

648, 654 (4th Cir. 2001).              Viewing the facts in the light most

favorable to Richardson, we conclude that there are no genuine

issues of material fact and that Defendants were entitled to

summary      judgment       on     Richardson’s       allegations               of     gender

discrimination.           See Emmett v. Johnson, 532 F.3d 291, 297 (4th

Cir. 2008) (providing standard of review).

             Turning to the district court’s denial of Richardson’s

motion to amend, we conclude that the court did not abuse its

discretion in denying leave to amend the complaint.                              See Equal

Rights Ctr. v. Niles Bolton Assocs., 602 F.3d 597, 603 (4th



                                          3
Cir.), cert. denied, 131 S. Ct. 504 (2010) (providing standard

of review).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4